— In a matrimonial action in which the parties were divorced by judgment dated December 4, 1973, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Willen, J.), dated December 22, 1987, which denied her application for a judgment against the defendant in the principal amount of $8,860 representing arrears in "additional child support” and granted that branch of the defendant’s cross motion which was to terminate his obligation to pay, inter alia, "additional child support”.
Ordered that the order is affirmed, with costs.
The separation agreement entered into by the parties and incorporated but not merged into the judgment of divorce denominates the defendant’s obligation to pay certain carrying charges on the marital residence as "additional child support”. The obligation to pay "additional child support” was intended to terminate, along with all other "child support” obligations, when the parties’ children attained the age of majority. This is the only construction of the agreement which gives fair meaning to all of the language employed by the parties (Tantleff v Truscelli, 110 AD2d 240, affd 69 NY2d 769). Thompson, J. P., Brown, Kunzeman and Rubin, JJ., concur.